DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-21 are pending.
Priority
3.	Acknowledgement is made of this Non-provisional Application with an effective filing date of 08/27/2019.
Information Disclosure Statement
4.	The IDSs filed on 06/13/2019 and 09/24/2020 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
5.	The Drawings filed on 06/13/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Regarding claim 4, the recitation of the phrase “at least a portion” is indefinite because it is unclear what the metes and bounds of the term “portion” is intended to encompass.  The term “portion” is a relative term and it is unclear from the claims and the disclosure what would be considered a portion structurally.  It is suggested that applicants clarify the meaning of the claim.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-5, 7-8, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020).  
	Claim(s) 1-5, 7-8, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (WO 2019/053039 A1, priority to 09/18/2017; cited on IDS filed on 09/24/2020).  
	The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 
10.	Claims 1-5 and 7-8 are drawn to a method comprising formulating a concatemer mixture comprising at least a first nucleic acid concatamer and a second nucleic acid concatemer having a predefined ratio to one another, wherein the first nucleic acid concatemer comprises tandem repeats of a first nucleic acid sequence and wherein the second nucleic acid concatemer comprises tandem repeats of a second nucleic acid sequence; and co-expressing the concatemer mixture to generate a first expression product from the first nucleic acid sequence and a second expression product from the second nucleic acid sequence.
	Claim 21 is drawn to a method comprising: formulating a mixture comprising at least one nucleic acid concatemer and at least one plasmid having a predefined ratio to one another, wherein the at least one nucleic acid concatemer comprises tandem repeats of a first nucleic sequence and wherein the at least one plasmid comprises a second nucleic acid sequence; and co-expressing the mixture to generate a first expression product from the first nucleic acid sequence and a second expression product from the second nucleic acid sequence.
in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to genetrate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence [see Abstract; paragraphs 0007-0008].  Davis et al. further teach that multiple (two or more) separate double stranded concatemeric DNA may be employed for in vivo protein expression, wherein each of the separate double stranded concatemeric DNA includes expression sequences encoding different proteins (interpreted as predefined ratio as a mixture of two or more concatemers would inherently be at a certain ratio) [see paragraph 0021].  
	With respect to claims 2 and 3, Davis et al. teach the method wherein the first and second concatemer are generated using rolling circle amplification of a circular or plasmid DNA [see Abstract; paragraphs 0007-0008, 0017, 0021, and 0023].
	With respect to claim 4, Davis et al. teach the method wherein the first tandem repeats and/or second tandem repeats are tandem repeats of at least a portion of the circular or plasmid DNA [see Abstract; paragraphs 0007-0008, 0017, 0021, and 0023].
	With respect to claim 5, Davis et al. teach the method comprising transfecting cultured cells with the concatemer mixture for coexpression or coexpressing is in a cell-free expression system [see Abstract; paragraphs 0003, 0007-0008, 0017, 0021, and 0023].
	With respect to claim 7, Davis et al. teach the method comprising purifying the first and second expression product [see Abstract; paragraphs 0003, 0007-0008, 0017, 0021, 0023, and 0038].

	With respect to claim 21, Davis et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to genetrate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence [see Abstract; paragraphs 0007-0008].  Davis et al. further teach that multiple (two or more) separate double stranded concatemeric DNA may be employed for in vivo protein expression, wherein each of the separate double stranded concatemeric DNA includes expression sequences encoding different proteins (interpreted as predefined ratio as a mixture of two or more concatemers would inherently be at a certain ratio) [see paragraph 0021].  Davis et al. teach the method wherein the first tandem repeats and/or second tandem repeats are tandem repeats of at least a portion of the circular or plasmid DNA [see Abstract; paragraphs 0007-0008, 0017, 0021, and 0023].
 Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020).  
14.	The relevant teachings of Davis et al. as applied to claims 1-5, 7-8, and 21 are set forth above in the 102(a)(1) and 102(a)(2) rejection above.
	Although Davis et al. does not explicitly teach wherein the first nucleic acid concatemer, the second nucleic acid concatemer, or both are over 10kb in length, it would require only routine experimentation for one of ordinary skill in the art to arrive at a particular base pair length depending on the desired protein or product produced and as well as a length that produces the greatest amount of product.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
15.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019).
16.	The relevant teachings of Davis et al. as applied to claims 1-5, 7-8, and 21 are set forth above in the 102(a)(1) and 102(a)(2) rejection above.
in vivo protein expression, wherein each of the separate double stranded concatemeric DNA includes expression sequences encoding different proteins (interpreted as predefined ratio as a mixture of two or more concatemers would inherently be at a certain ratio) [see paragraph 0021].  
	However, Davis et al. does not teach the method of claim 9, wherein the first expression product is an envelope or packing protein of a virus and the second expression product comprises a transgene of the virus, wherein the first expression product and the second expression product form a viral vector for delivering the transgene; the method of claim 10, wherein the first expression product is a nucleic product and the second expression product is a protein product; the method of claim 11, wherein the first expression product forms a complex with the second expression product; and the method of claim 12, wherein the first expression product acts on a third nucleic acid concatemer in the concatemer mixture.
	Karbowniczek et al. teach that recombinant adeno-associated virus (AAV) represents one of the most promising delivery vehicles for genetic medicines and teach genetic constructs providing elements that encode viral replication and capsid proteins and a number of adenovirus gene products for efficient AAV replication and a third transgene containing the genetic payload for cell targeting [see p. 731-732].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Davis et al. and Karbowniczek et al. to apply the concatemer constructs of Davis et al. to packaging of AAV vectors for gene therapy targeting and inserting a transgene into a target cell because Davis et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to genetrate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Karbowniczek et al. teach that AAV represents one of the most promising delivery vehicles for genetic medicines.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Davis et al. and Karbowniczek et al. because Karbowniczek et al. acknowledges that AAV represents one of the most promising delivery vehicles for genetic medicines.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
17.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Celie et al. (Current Opinion in Structural Biology, 2016; examiner cited).
18.	Claims 13-14 are drawn to a method comprising: formulating a mixture comprising at least two nucleic acid concatemers in a predefined ratio, wherein each of the nucleic acid concatemers comprises tandem repeats of two or more nucleic acid sequences; and co-expressing the concatemer mixture to generate two or more expression products from each nucleic acid concatemer in the mixture.
19.	With respect to claims 13-14, Davis et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to genetrate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence [see Abstract; paragraphs 0007-in vivo protein expression, wherein each of the separate double stranded concatemeric DNA includes expression sequences encoding different proteins (interpreted as predefined ratio as a mixture of two or more concatemers would inherently be at a certain ratio) [see paragraph 0021].  
	However, Davis et al. does not teach the method of claim 13, wherein co-expressing the concatemer mixture generates two or more expression products from each nucleic acid concatemer in the mixture and the method of claim 14, wherein the nucleic acid sequence of an individual concatemer in the concatemer mixture comprises a plurality of expression sequences that when expressed to generate the two or more expression products, generate a plurality of proteins.
	Celie et al. teach that there a variety of methods to create specific constructs for protein expression in a broad range of organisms [see Abstract].  Celie et al. further teach that the method of choice to produce multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs and one method involves using a single vector comprising multiple expression cassettes and another method is using a poly-cistronic mRNA under control of a single regulatory element with several genes, each preceded by a ribosome binding site [see p. 150].
	Before the effective filing date of the claimed invention, one of ordinary skill in the art desiring to produce multiple different proteins and multiple different protein complexes would combine the teachings of Davis et al. and Celie et al. to include multiple nucleic acid sequences encoding multiple proteins on a single concatemer because Davis et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Celie et al. teach production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Davis et al. and Celie et al. because Celie et al. acknowledges that production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
20.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Celie et al. (Current Opinion in Structural Biology, 2016; examiner cited) as applied to claims 13-14, and further in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019).
21.	The relevant teachings of Davis et al. and Celie et al. as applied to claims 13-14 are set forth above.
	However, Davis and Celie et al. do not teach the method of claim 15, wherein when expressed to generate the two or more expression products, generate a mix comprising at least one protein expression product and at least one nucleic acid expression product.

	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Davis et al., Celie et al. and Karbowniczek et al. to apply the concatemer constructs of Davis et al. and Celie et al. to packaging of AAV vectors for gene therapy targeting and inserting a transgene into a target cell because Davis et al. and Celie et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or proteins wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising multiple expression sequences.  Karbowniczek et al. teach that AAV represents one of the most promising delivery vehicles for genetic medicines.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Davis et al., Celie et al. and Karbowniczek et al. because Karbowniczek et al. acknowledges that AAV represents one of the most promising delivery vehicles for genetic medicines.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Nelson et al. (US Patent Application Publication 2017/0321239 A1; examiner cited).
23.	Claim 16 is drawn to a method, comprising:  amplifying at least one template comprising a first nucleic using strand-displacement rolling circle amplification to generate a first concatemer comprising tandem repeats of the first nucleic acid sequence; contacting the first concatemer with a second concatemer comprising tandem repeats of the a second nucleic acid sequence to form a concatemer mixture having a predefined ratio of the first nucleic acid concatmer to the second nucleic acid concatemer; and co-expressing the concatemer mixture to generate a first expression product from the first nucleic acid sequence and a second expression product from the second nucleic acid sequence, wherein a ratio of the first expression product to the second expression product is proportional to the predefined ratio of the first nucleic acid concatemer to the second nucleic acid concatemer in the concatemer mixture.
24.	With respect to claim 16, Davis et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to genetrate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence [see Abstract; paragraphs 0007-0008].  Davis et al. further teach that multiple (two or more) separate double stranded concatemeric DNA may be employed for in vivo protein expression, wherein each of the separate double stranded concatemeric DNA includes expression sequences encoding different 
	Although Davis et al. teach the method wherein the first and second concatemer are generated using rolling circle amplification of a circular or plasmid DNA [see Abstract; paragraphs 0007-0008, 0017, 0021, and 0023], Davis et al. does not explicitly teach using strand-displacement rolling circle amplification.  This modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Nelson et al. who teach similar methods to Davis et al. of in vitro transcription and translation of a rolling circle amplification product [see Abstract] using strand displacement amplification [see paragraph 0025].  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Davis et al. and Nelson et al. because Nelson et al. acknowledge that strand displacement rolling circle amplification can be used to generate DNA concatemers for cell free protein expression.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
25.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Nelson et al. (US Patent Application Publication 2017/0321239 A1; examiner cited) as applied claim 16, and further in view of Celie et al. (Current Opinion in Structural Biology, 2016; examiner cited).
26.	The relevant teachings of Davis et al. and Nelson et al. as applied to claim 16 are set forth in the 103 rejection above.

	Celie et al. teach that there a variety of methods to create specific constructs for protein expression in a broad range of organisms [see Abstract].  Celie et al. further teach that the method of choice to produce multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs and one method involves using a single vector comprising multiple expression cassettes and another method is using a poly-cistronic mRNA under control of a single regulatory element with several genes, each preceded by a ribosome binding site [see p. 150].
	Before the effective filing date of the claimed invention, one of ordinary skill in the art desiring to produce multiple different proteins and multiple different protein complexes would combine the teachings of Davis et al., Nelson et al., and Celie et al. to include multiple nucleic acid sequences encoding multiple protein complexes because Davis et al. and Nelson et al. teach a method for in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Celie et al. teach production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Davis et al., Nelson et al. and Celie et al. because Celie et al. acknowledges that production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
27.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (WO 2019/053039 A1, 03/21/2019; cited on IDS filed on 09/24/2020) in view of Nelson et al. (US Patent Application Publication 2017/0321239 A1; examiner cited) as applied claim 16, and further in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019).
28.	The relevant teachings of Davis et al. and Nelson et al. as applied to claim 16 are set forth in the 103 rejection above.
	However, the combination of Davis et al. and Nelson et al. do not teach the method of claim 18, wherein the first expression product and the second expression product comprise different viral products from a same virus; the method of claim 19, wherein the same virus is an adenovirus or a lentivirus; and the method of claim 20, wherein the first expression product comprises a viral mRNA and the second expression product comprises a plurality of viral packaging proteins.
	Karbowniczek et al. teach that recombinant adeno-associated virus (AAV) represents one of the most promising delivery vehicles for genetic medicines and teach genetic constructs providing elements that encode viral replication and capsid proteins and a number of adenovirus gene products for efficient AAV replication and a third transgene containing the genetic payload for cell targeting [see p. 731-732].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Davis et al., Nelson et al. and in vivo RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Karbowniczek et al. teach that AAV represents one of the most promising delivery vehicles for genetic medicines.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Davis et al., Nelson et al. and Karbowniczek et al. because Karbowniczek et al. acknowledges that AAV represents one of the most promising delivery vehicles for genetic medicines.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
29.	Claims 1-8, 13-14, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; examiner cited) in view of Celie et al. (Current Opinion in Structural Biology, 2016; examiner cited).
30.	With respect to claim 1, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].

	With respect to claim 5, Nelson et al. teach the method wherein the expressing is in cell-free expression system [see paragraphs 0007-0008].
	With respect to claim 7, Nelson et al. teach the method further comprising purifying the expressed product [see paragraph 0037].
	With respect to claim 8, Nelson et al. teach providing the minimalistic expression concatemer for cell-free expression [see paragraph 0008].  Since Nelson et al. does not mention any modification to the DNA, the construct taught by Nelson et al. is considered to be unprocessed.
	With respect to claims 13-14, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 16, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an expression sequence and expressing a protein from the concatemer in a cell-free expression system [see Abstract; paragraphs 0007-0008].
	With respect to claim 21, Nelson et al. teach methods for in vitro transcription and translation from a rolling circle amplification concatemer comprising tandem repeats and an 
	However, Nelson et al. does not teach the methods of claims 1-8, 13-14, 16-17 and 21 comprising a second nucleic acid concatemer and co-expressing the mixture of the first and second nucleic acid concatemer to form a first and second product from the nucleic acid sequences.
	Celie et al. teach that there a variety of methods to create specific constructs for protein expression in a broad range of organisms [see Abstract].  Celie et al. further teach that the method of choice to produce multiprotein complexes is based on assembly of the individual proteins subunits following heterologous expression of multigene constructs and one method involves using a single vector comprising multiple expression cassettes and another method is using a poly-cistronic mRNA under control of a single regulatory element with several genes, each preceded by a ribosome binding site [see p. 150].
	Before the effective filing date of the claimed invention, one of ordinary skill in the art desiring to produce multiple different proteins and multiple different protein complexes would combine the teachings of Nelson et al., and Celie et al. to include multiple nucleic acid sequences encoding multiple protein complexes because Nelson et al. teach a method for in vivo RNA or protein expression by introducing double stranded concatemeric DNA generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Celie et al. teach production of multiprotein complexes is based on in vivo assembly of the individual proteins subunits following heterologous expression of multigene constructs.  One of ordinary skill in the art would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Nelson et al. and Celie et al. do not explicitly teach wherein the first nucleic acid concatemer, the second nucleic acid concatemer, or both are over 10kb in length, it would require only routine experimentation for one of ordinary skill in the art to arrive at a particular base pair length depending on the desired protein or product produced and as well as a length that produces the greatest amount of product.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
31.	Claims 9-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US Patent Application Publication 2017/0321239 A1; examiner cited) in view of Celie et al. (Current Opinion in Structural Biology, 2016; examiner cited) as applied to claims 1-8,  above, and further in view of Karbowniczek et al. (Cell & Gene Therapy Insights, 2017; cited on IDS filed on 06/13/2019).
32.	The relevant teachings of Nelson et al. and Celie et al. as applied to claims 1-8, 13-14, 16-17 and 21 are set forth in the 103 rejection above.
	However, the combination of Nelson et al. and Celie et al. do not teach the method of claim 9, wherein the first expression product is an envelope or packing protein of a virus and the second expression product comprises a transgene of the virus, wherein the first expression product and the second expression product form a viral vector for delivering the transgene; the method of claim 10, wherein the first expression product is a nucleic product and the second expression product is a protein product; the method of claim 11, wherein the first expression product forms a complex with the second expression product; the method of claim 12, wherein the first expression product acts on a third nucleic acid concatemer in the concatemer mixture; the method of claim 15 wherein when expressed to generate the two or more expression products, generate a mix comprising at least one protein expression product and at least one nucleic acid expression product; the method of claim 18, wherein the first expression product and the second expression product comprise different viral products from a same virus; the method of claim 19, wherein the same virus is an adenovirus or a lentivirus; and the method of claim 20, wherein the first expression product comprises a viral mRNA and the second expression product comprises a plurality of viral packaging proteins.
	Karbowniczek et al. teach that recombinant adeno-associated virus (AAV) represents one of the most promising delivery vehicles for genetic medicines and teach genetic constructs providing elements that encode viral replication and capsid proteins and a number of 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Nelson et al., Celie et al. and Karbowniczek et al. to apply the concatemer constructs of Nelson et al. and Celie et al. to packaging of AAV vectors for gene therapy targeting and inserting a transgene into a target cell because Nelson et al. and Celie et al. teach a method for RNA or protein expression by introducing a double stranded concatemeric DNA into a eukaryotic cell to generate a desired RNA or protein wherein the concatemeric DNA includes a plurality of tandem repeat sequences comprising an expression sequence.  Karbowniczek et al. teach that AAV represents one of the most promising delivery vehicles for genetic medicines.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Nelson et al., Celie et al. and Karbowniczek et al. because Karbowniczek et al. acknowledges that AAV represents one of the most promising delivery vehicles for genetic medicines.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
33.	Status of the claims:
	Claims 1-21 are pending.
	Claims 1-21 are rejected.
	No claims are in condition for an allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656